ORDER DENYING WRIT OF HABEAS CORPUS
The petitioner has filed a petition for a writ of habeas corpus requesting this Court to order his release on appellate bond. He alleges that the District Court of Pottawatomie County improperly refused to allow an appeal bond in Pottawatomie County Case No. CRF-80-318, in which he was convicted of Driving While Under the Influence of Intoxicating Liquor, Second or *326Subsequent Offense, and sentenced to five (5) years in prison.
Under 22 O.S.1971, § 1077, bail in this case was in the discretion of the trial court. The State alleges that the district court denied bond for the reasons that this is the petitioner’s sixth conviction for driving under the influence and that he represents a serious and continuing threat to the public safety. These are cogent reasons for the denial of bond, and the petitioner does not show that the district judge abused his discretion in denying appellate bond.
IT IS THEREFORE THE ORDER OF THIS COURT that the petition for writ of habeas corpus should be, and hereby is, denied.
WITNESS OUR HANDS AND THE SEAL OF THIS COURT this 8th day of June, 1981.
TOM BRETT, P. J.
HEZ J. BUSSEY, J.
TOM R. CORNISH, J.